Citation Nr: 0842081	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-39 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active service from April 1951 to April 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in St. 
Petersburg, Florida, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, appellate review of the veteran's claim at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

It is noted that the veteran's claims file has unfortunately 
been lost, and efforts to reconstruct it have been 
unsuccessful, as an inquiry to National Military Personnel 
Records Center (NPRC) reported that the veteran's service 
treatment records were among those presumably lost in a fire 
at the NPRC in St. Louis, Missouri, in 1973.  The Board has 
kept this unfortunate situation in mind while addressing the 
veteran's claim, and realizes that in such situations there 
is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran has bilateral hearing loss which he believes was 
caused by his service in the military.  He asserts that he 
was assigned to the 12th Field Artillery Battalion of the 2nd 
Infantry Division, and was stationed in Korea for 
approximately one year.  He describes that during his tour of 
duty in Korea, he had gone deaf in his left ear for 
approximately 10 days.  He indicated that the battery medic 
unsuccessfully attempted to wash out his ear on two occasions 
and then gave him an oil to put in his ear which was washed 
out a week later.  He added that his hearing had improved, 
but he feels that it never totally recovered to its pre-
service level.

As noted above the veteran's claims file is missing; and the 
earliest medical evidence of record is dated in March 2004, 
when the veteran was diagnosed with bilateral hearing loss by 
VA.  It is noted that the veteran reportedly received 
treatment for hearing loss at a VA medical center in New York 
in June 2001, but that record is not contained in his rebuilt 
claims file.

Two relatives of the veteran's submitted statements 
indicating that they noticed a decrease in his hearing acuity 
following service, but there is no allegation that the 
veteran received any treatment for hearing loss between his 
discharge from service in 1953 and 2001.

The veteran was provided with a VA examination in October 
2004 at which time a VA audiologist indicated that the 
veteran's bone conduction scores were comparable to age 
related norms and opined that it was therefore less likely 
than not that the veteran's hearing loss was caused by 
military noise exposure.  Nevertheless, the audiologist 
indicated that she would refer the veteran's case to an ear, 
nose, and throat specialist to obtain a medical opinion as to 
the conductive component of the veteran's hearing loss.  
Unfortunately, there is no record that such a referral was 
ever made.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992). As such, on remand, the veteran should be scheduled 
for an appropriate VA examination so that a medical opinion 
may be obtained as to the current nature and etiology of his 
asserted bilateral hearing loss.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2008).

 Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the VA 
audiological treatment records of the 
veteran from the VA medical center in New 
York for treatment dated from June 2001.

2.  The RO/AMC shall then schedule the 
veteran for a VA audiological examination 
with an ear, nose, and throat specialist 
in order to determine the nature and 
etiology of his asserted bilateral hearing 
loss.  The entire claims file and a copy 
of this Remand must be reviewed by the 
examiner in conjunction with conducting 
the examination. All necessary tests and 
studies should be performed, and all 
findings must be reported in detail.  

The examiner should evaluate the 
conductive component of the veteran's 
bilateral hearing loss and indicate 
whether it is as likely as not (50 percent 
or greater) that his bilateral hearing 
loss was either caused by or began during 
the his period of active service.  The 
examiner should specifically comment on 
the October 2004 VA examination findings. 

The examiner is directed to reconcile any 
opinions which may be inconsistent with 
the results of the current findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




